DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive mechanism” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive mechanism” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a drive mechanism” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of selectively urging the drug product out of the reservoir, through the needle or cannula and to a patient as required by claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meehan et al. (WO 2017/007952).

    PNG
    media_image1.png
    490
    1011
    media_image1.png
    Greyscale

Regarding claim 1, Meehan et al. discloses a wearable drug delivery device (“Patch Pump 100” of Fig. 1A-1D), comprising: a housing (“sterilized assembly 110” of Fig. 1A-1D); a reservoir (“drug container 130” of Fig. 1A-1D) adapted to store a drug product (see [0039] indicating how, “The Drug Container 130 contains a biologic that was filled under aseptic conditions”); a needle or cannula (“cannula 240B” of Fig. 2A-2E) in fluid communication with the reservoir (see [0035] indicating, “the biologic to flow from the Drug Container 130 through the cannula 240B into the patient”); a drive mechanism (“pressurization system 150” of Fig. 7 and Fig. 1C-1D) for selectively urging the drug product out of the reservoir, through the cannula and to a patient (see [0053]); an activator mechanism (“Start Button 105” of Fig. 1A-1D) disposed on an external surface of the housing (see Fig. 1A-1D illustrating 
Regarding claim 2, Meehan et al. discloses the wearable drug delivery device of claim 1 and further discloses wherein the activation prevention mechanism (170) comprises a gripping portion (see Fig. 1C illustrating how the activation prevention mechanism comprises a gripping portion which extends upward and which comprises an ovular cross-section) for selectively removing the activation 
Regarding claim 3, Meehan et al. discloses the wearable drug delivery device of claim 2 and further discloses wherein the gripping portion (see Fig. 1C illustrating the gripping portion extending upward and having an ovular cross-section) of the activation prevention mechanism (170) includes an integral tab (see Fig. 1C illustrating the gripping portion including an integral tab) comprising a rigid tab (see Fig. 1C illustrating the gripping portion corresponding to an integral tab which is sufficiently rigid to retain its shape and, therefore, corresponds to a rigid tab).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2013/0345633) in view of Constantineau et al. (US 2014/0031793).

    PNG
    media_image2.png
    590
    1100
    media_image2.png
    Greyscale

Regarding claims 1 and 4-5, Chong discloses a wearable drug delivery device (“fluid infusion device 100” of Fig. 1, see [0033] indicating how, “fluid infusion device 100 is intended to be affixed to the skin of the patient”), comprising: a housing (“housing 102” of Fig. 1); a reservoir (“fluid reservoir” see [0032], lines 1-4) adapted to store a drug product (see [0032], lines 1-7 indicating how, “fill port 110 is suitably configured to facilitate filling of the fluid reservoir with the desired fluid, e.g., a medication fluid such as insulin”); a cannula (“fluid delivery conduit” of Fig. 2) in fluid communication with the reservoir (see [0007], lines 12-18); a drive mechanism (“mechanical actuator 104” of Fig. 1-2) for selectively urging the drug product out of the reservoir, through the cannula and to a patient (see [0030], lines 1-4 indicating how, “fluid infusion device 100 includes a mechanical actuator 104 (e.g., a plunger, a dispensing unit, or the like) that is operated to deliver a metered dose of fluid to the body of the patient”); an activator mechanism (“knob 106” of Fig. 1-2) disposed on an external surface of the housing (102) for enabling a user to activate the drive mechanism (104, see Fig. 2 illustrating how the activator mechanism is disposed on the external surface of the housing and see [0030], lines 4-8), the activator mechanism (106) including an activator button (see Examiner’s annotated Fig. 2 above) and a 
Constantineau et al. teaches a drug delivery device (“infusion set 201” of Fig. 9), comprising: an activator mechanism (“connector 211” of Fig. 9) disposed on an outer surface of a housing (“base 221” of Fig. 9), the activator mechanism (211) comprising an activator button (see Fig. 9-11 illustrating the activator mechanism comprising an activator button which rests atop of “downwardly extending post 209”) and a stem (“post 209” of Fig. 10) at least partially extending out of the housing (221, see Fig. 10 illustrating the stem extending out of the housing partially); and an activation prevention mechanism (“locking member 267” of Fig. 9) removably coupled to the housing (221) and the activator mechanism (211) to prevent inadvertent actuation of the activator mechanism (211, see [0094], lines 6-8), wherein the activation prevention mechanism (267) us adapted to be at least partially disposed between the external surface of the housing (221) and the activator mechanism (211, see Fig. 10 illustrating the activation prevention mechanism partially disposed between the external surface of the housing and the activator mechanism), and wherein the activation prevention mechanism (267) comprises: a coupling portion (see Fig. 11 illustrating how the activation prevention mechanism comprises a coupling portion corresponding to two forks which define a gap therebetween) removably coupled to the activator button and the housing (221) to prevent the activator button from being depressed (see Fig. 10-11 and [0094], lines 608 illustrating how the coupling portion is removably coupled to the activator button and the housing to prevent the activator button from being depressed). Constantineau et al. further teaches wherein the activation prevention mechanism (267) includes a plurality of forks defining a gap (see Fig. 11 illustrating how the activation prevention mechanism includes two forks which define a gap therebetween) dimensioned to accommodate the stem such that the forks reside between the button and the housing (221) to prevent actuation (see Fig. 10 illustrating how the gap is dimensioned to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable drug delivery device of Chong to include the activation prevention mechanism taught by Constantineau et al. the activation prevention mechanism including a plurality of forks defining a gap dimension to accommodate the stem such that the forks reside between the button and the housing to prevent actuation as is further taught by Constantineau et al. Such a modification would be advantageous because the activation prevention mechanism taught by Constantineau et al. prevents accidental activation (see [0098], lines 2-9 of Constantineau et al.). Furthermore, Chong teaches that the drug delivery device may comprise one or more safety features to reduce the likelihood of accidental fluid delivery (see [0030], lines 8-17 of Chong). Finally, such a modification provides wherein the activation prevention mechanism is removably coupled to the housing and the activator mechanism to prevent inadvertent actuation of the activator mechanism, wherein the activation prevention mechanism is adapted to be at least partially disposed between the external surface of the housing and the activator mechanism, and wherein the activation mechanism comprises: a coupling portion removably coupled to the activator button between the activator button and the housing the prevent the activator button from being depressed to activate the drive mechanism. 
Claims 1-3, 6-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2013/0345633) in view of Cole (WO 2016/172182).
Regarding claims 1 and 6-7, Chong discloses a wearable drug delivery device (“fluid infusion device 100” of Fig. 1, see [0033] indicating how, “fluid infusion device 100 is intended to be affixed to the skin of the patient”), comprising: a housing (“housing 102” of Fig. 1); a reservoir (“fluid reservoir” see [0032], lines 1-4) adapted to store a drug product (see [0032], lines 1-7 indicating how, “fill port 110 
In the same field of endeavor, Cole teaches a wearable drug delivery device (“patch pump 502” of Fig. 10 and see [0012], lines 1-3. See [0027] indicating how, “Fig. 10 is a perspective view of a button safety cap deployed on an illustrative fluid infusion device according to an illustrative embodiment of the present invention” and see Fig. 1-2 as the “illustrative fluid infusion device according to an illustrative embodiment of the present invention” for which the safety cap is deployed on), comprising: a drive mechanism (“pump 3” of Fig. 2) for selectively urging the drug product out of the reservoir (4, see [0035], lines 7-8 indicating how drive mechanism is for “pump 3 for pumping insulin out of the reservoir 4”); an activator mechanism (“insertion mechanism activation button 514” of Fig. 14-15) disposed on an external surface of the housing (see Fig. 14 illustrating how activator mechanism is disposed on an external surface of the housing) for enabling a user to activate the drive mechanism (3, see Fig. 14-15 illustrating how activator mechanism facilitates deployment of the “insertion needle” and note how deployment of the insertion needle is required in order for the drive mechanism to carry out the function of urging drug product out of the reservoir, through the needle and into the patient. Examiner, therefore, concludes that the activator mechanism enables the user to activate the drive mechanism), the activator mechanism (514) including a stem (see Fig. 14 and note how stem of activator mechanism corresponds to the portion of the activator mechanism which extends outward and away from the housing and is, therefore, visible in Fig. 14) at least partially extending out of the housing (see Fig. 10 and Fig. 14 illustrating how the stem fully extends out of the housing); and an activation prevention mechanism (“button safety cap 500” of Fig. 10) removably coupled (see [0043], lines 1-4 indicating how “button safety cap 500 includes a pull member 504 that the user may pull to remove the 442abutton safety cap 500 from the patch pump”) to the housing (see Fig. 10-11 illustrating how activation mechanism rests on top of the exterior surface of the housing and is, therefore, removably 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable drug delivery device of Chong such that the device further comprises the activation prevention mechanism taught by Cole wherein the activation prevention mechanism is removably coupled to the housing and the activator mechanism to prevent inadvertent actuation of the activation mechanism as taught by Cole and wherein the activation prevention mechanism comprises the securing portion of Cole such that the securing portion engages the top of the housing for securing the activation prevention mechanism to the housing as is further taught by Cole. Such a modification would be advantageous because the safety cap prevents accidental deployment (see [0001] of Cole) and Chong teaches that the drug delivery device may comprise one or more safety features to reduce the likelihood of accidental fluid delivery (see [0030], lines 8-17 of Chong). Finally, such a modification provides wherein the activation prevention mechanism is adapted to be at least partially disposed between the external surface of the housing and the activator mechanism and wherein the securing portion includes a tab with a surface contoured to a corresponding surface of the housing.
Regarding claim 2, Chong in view of Cole discloses the wearable drug delivery device of claim 1 and further discloses wherein the activation prevention mechanism (500 of Cole) comprises a gripping portion (“pull member 504” of Fig. 10) for selectively removing the activation prevention mechanism (500) from the injector housing and the activator mechanism (514, see [0043], lines 1-4 of Cole indicating how, “button safety cap 500 includes a pull member 504 that the user may pull to remove the button safety cap 500 from the patch pump when the user is ready to activate the catheter insertion mechanism”).
Regarding claim 3, Chong in view of Cole discloses the wearable drug delivery device of claim 2 and further discloses wherein the gripping portion (504 of Cole) of the activation prevention mechanism (500) includes an integral tab (“ends 520 and 522” of Fig. 9, see Fig. 9 illustrating how both ends 
Regarding claim 13, Chong in view of Cole teaches the wearable drug delivery device of claim 1. Chong further teaches wherein the activator button (see Examiner’s annotated Fig. 2 above) is a manually depressible activator button operably coupled to the drive mechanism (104, see [0030], lines 1-8 indicating how, “the mechanical actuator 104 may terminate at a knob 106 that protrudes from the outer housing 102. For this particular embodiment, the user actuates (e.g., presses down on) the knob 106 to activate the fluid delivery operation of the fluid infusion device 100”). Chong in view of Cole further teaches wherein the activation prevention mechanism (500 of Cole) comprises a frame portion at least partially enclosing the activator button to prevent inadvertent manipulation of the activator mechanism (see Fig. 11 and Fig. 16 illustrating how the activation prevention mechanism taught by Cole comprises a frame portion that encloses the activator button and note how, therefore, the activation prevention mechanism of Chong in view of Cole comprises a frame portion that encloses the activator button to prevent inadvertent manipulation of the activator mechanism).
Regarding claim 14, Chong in view of Cole teaches the wearable drug delivery device of claim 13 and further teaches wherein the frame portion comprises a front wall (“pull member 504” of Fig. 11 and 16) and lateral side prongs (see Fig. 9 and Fig. 16 illustrating lateral side prongs that extend from the front wall and form “cavity 546”) that define a chamber (“cavity 546” of Fig. 16) the between sized to receive the activator button therein (see Fig. 11 illustrating the activator button received in the channel).
Regarding claim 15, Chong in view of Cole teaches the wearable drug delivery device of claim 14 and further teaches wherein the lateral side prongs include catches (“snap feature 512” of Fig. 11) that . 
Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2013/0345633) in view of Gonnelli et al. (US 2013/0046239).
Regarding claims 1 and 8-9, Chong discloses a wearable drug delivery device (“fluid infusion device 100” of Fig. 1, see [0033] indicating how, “fluid infusion device 100 is intended to be affixed to the skin of the patient”), comprising: a housing (“housing 102” of Fig. 1); a reservoir (“fluid reservoir” see [0032], lines 1-4) adapted to store a drug product (see [0032], lines 1-7 indicating how, “fill port 110 is suitably configured to facilitate filling of the fluid reservoir with the desired fluid, e.g., a medication fluid such as insulin”); a cannula (“fluid delivery conduit” of Fig. 2) in fluid communication with the reservoir (see [0007], lines 12-18); a drive mechanism (“mechanical actuator 104” of Fig. 1-2) for selectively urging the drug product out of the reservoir, through the cannula and to a patient (see [0030], lines 1-4 indicating how, “fluid infusion device 100 includes a mechanical actuator 104 (e.g., a plunger, a dispensing unit, or the like) that is operated to deliver a metered dose of fluid to the body of the patient”); an activator mechanism (“knob 106” of Fig. 1-2) disposed on an external surface of the housing (102) for enabling a user to activate the drive mechanism (104, see Fig. 2 illustrating how the activator mechanism is disposed on the external surface of the housing and see [0030], lines 4-8), the activator mechanism (106) including an activator button (see Examiner’s annotated Fig. 2 above) and a stem (see Examiner’s annotated Fig. 2 above) at least partially extending out of the housing and connected to the activator button (see Fig. 2 above illustrating how the stem extends partially out of the housing and is connected to the activator button), the stem and the activator button each including a cross-section of a substantially similar shape (see Fig. 1-2 illustrating how the stem and activator button each include a cross-section of substantially circular shape and, therefore, each include a cross-section of a substantially similar shape); wherein the cross-section of the activator button is greater than the 
In the same field of endeavor, Gonnelli et al. teaches a wearable drug delivery device (“fluid delivery device 110” of Fig. 1-23C, see [0070], lines 1-5), comprising: a housing (“outer housing 546” of Fig. 2); a drive mechanism (“basal and bolus actuators 320, 322” of Fig. 3) for selectively urging the drug product out of the reservoir (see [0060], lines 1-6), through the needle (312) and to a patient (“skin surface 544” of Fig. 14); an activator mechanism (“needle button 1680” of 16A-16C) disposed on an external surface of the housing (546, see Fig. 16B illustrating how the activator mechanism extends away from and is supported on its sides by the external surface of the housing and note how, therefore, the activator mechanism is disposed on the external surface of the housing) for enabling a user to activate the drive mechanism (320/322, see Fig. 17-18 and [0109], lines 11-16 illustrating how 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device of Chong such that the device further comprises the activation prevention mechanism taught by Gonnelli et al. Such a modification would be advantageous because Gonnelli et al. teaches that the activation prevention mechanism prevents accidental activation of the activator mechanism during handling and shipping of the device (see [0105], lines 1-3) and Chong teaches that the drug delivery device may comprise one or more safety features to reduce the likelihood of accidental fluid delivery (see [0030], lines 8-17 of Chong). Finally, such a modification provides wherein the activation prevention mechanism comprises: a shell portion at least partially enclosing the activator button to prevent inadvertent manipulation of the activator mechanism and wherein the shell portion of the activation prevention mechanism is rigid.
Regarding claim 2, Chong in view of Gonnelli et al. discloses the wearable drug delivery device of claim 1 and further discloses wherein the activation prevention mechanism comprises a gripping portion (“flange 662a” of Fig. 17 of Gonnelli et al.) for selectively removing the activation prevention mechanism (662) from the injector housing (546) and the activator mechanism (1680, see [0105], lines 4-6 of Gonnelli et al. indicating how, “button cover 662 includes a flange 662a to facilitate grasping and . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 2013/0345633) in view of Gonnelli et al. (US 2013/0046239) and Nelson et al. (US 2014/0323987).
Regarding claim 10, Chong in view of Gonnelli et al. teaches the wearable drug delivery device of claim 8. Neither Chong nor Gonnelli et al., however, teach wherein the activator mechanism includes an adhesive removably securing the activation prevention mechanism to the housing. 
Nelson et al. teaches a drug delivery system (see [0001] indicating how “The present invention relates to devices for regulating the flow of intravenous fluids”) comprising a housing (“housing 14” of Fig. 11), an activator mechanism (“flow rate selection mechanism 20” of Fig. 11), and a shell portion (“detachable knob 22” of Fig. 11). Furthermore, Nelson et al. teaches wherein the activator mechanism (20) includes an adhesive (“low tack adhesive” of [0049]) removably securing the shell to the housing (14, see [0049], lines 4-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the activator mechanism of Chong in view of Gonnelli et al. such that it includes an adhesive removably securing the shell portion to the housing as taught by Nelson et al. Such a modification would therefore provide wherein the activator mechanism includes an adhesive removably securing the activation prevention mechanism to the housing. Additionally, Nelson et al. teaches that adhesive is just one of many ways to produce the predictable result of removably coupling a shell portion to a housing along with mechanical snaps, magnets, mechanical hook and loop connections, or the like (see [0049], lines 4-17 of Nelson et al.).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.